Case 20-34576-KLP       Doc 30    Filed 12/16/20 Entered 12/16/20 12:30:45            Desc Main
                                  Document     Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

 In Re:                                          ) Chapter 11
                                                 )
 LEWIS E. WILKERSON JR.                          ) 20-34576-KLP
                                                 )
                    Debtor                       )

              NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

       W. R. Baldwin, III, Esq. enters appearance as counsel under Fed. R. Bankr. P. 9010(b)
and other rule or order as may be pertinent on behalf of Robert E. Dixon, party in interest, and
requests under Fed. R. Bankr. P. 2002 and Local Rule 9010-1 that all notices and other papers
served or required or permitted to be served in this case be given to and served upon the
undersigned counsel as follows:
                              W. R. Baldwin, III, Esq.
                              Meyer Baldwin Long & Moore LLP
                              5600 Grove Avenue
                              Richmond, VA 23226
                              Voce: (804) 285-3888
                              Facsimile: (804) 285-7779

                              email: billbaldwin@meyerbaldwin.com (non-ECF)
                                     billbaldwin@comcast.net (ECF)


Dated: December 16, 2020                             /s/ W. R. Baldwin, III
                                                             Counsel

W. R. Baldwin, III (VSB #16988)
Meyer Baldwin Long & Moore LLP
5600 Grove Avenue
Richmond, VA 23226
Voice: (804) 285-3338
Fax: (804) 285-7779
billbaldwin@meyerbaldwin.com (non-ECF)
billbaldwin@comcast.net (ECF)

Co-Counsel for Robert E. Dixon
Case 20-34576-KLP        Doc 30     Filed 12/16/20 Entered 12/16/20 12:30:45             Desc Main
                                    Document     Page 2 of 2



                                 CERTIFICATE OF SERVICE

      I certify on December 16, 2020, a true copy of the foregoing pleading was filed via the

Court’s ECF System and thereby served via CM/ECF on Robert A. Canfield, Esq., Counsel for

Debtor and other counsel and parties in interest at their email addresses registered with this Court

and that, if applicable, a true copy was mailed via first class mail, postage prepaid, to the persons

indicated below.


                                                      /s/ W. R. Baldwin, III


Persons Receiving Mailed Notice:

N/A




                                                  2
